               Case 3:20-cv-05104-RAJ Document 15 Filed 12/08/20 Page 1 of 2




 1                                                       U.S. DISTRICT JUDGE RICHARD A. JONES

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                     WESTERN DISTRICT OF
                                     WASHINGTON AT SEATTLE
 8
     CYNTHIA S. MILKOVITS,                                )
 9
                                                          ) CIVIL NO. 3:20-cv-05104-RAJ
10                   Plaintiff,                           )
                                                          )
11                  vs.                                   )
                                                          ) ORDER
12   COMMISSIONER OF SOCIAL SECURITY,                     )
                                                          )
13                   Defendant                            )
14                                                        )

15
            This matter comes before the Court on Plaintiffs motion for attorney's fees pursuant to
16
     the Equal Access to Justice Act, 28 U.S.C. § 2412
17
            The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
18
     §2412(d)(l )(B), from the entry of final judgment on September 2, 2020, to file a timely EAJA
19
     application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
20
     89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the motion and the record,
21
     the Court determines that Plaintiff is the prevailing party, the government's position was not
22
     substantially justified, and that the itemization of attorney time spent is reasonable. In short, the
23
     requirements of§ 2412(d)(l )(B) are met.
24

25
                                                                      David Oliver & Associates
                                                                      2608 South 4ih Street, Suite C
     ORDER FOR EAJA FEES - 1                                          Tacoma, WA 98409
                                                                      (253) 472-4357
                                                                      david@sslawyer.org
                  Case3:20-cv-05104-RAJ
                 Case  3:20-cv-05104-RAJ Document
                                          Document14-3
                                                   15 Filed
                                                       Filed12/08/20
                                                             12/01/20 Page
                                                                       Page22ofof22



     1           Having thoroughly considered the parties' briefing and the relevant record, the Court

     2   hereby GRANTS the motion and awards Plaintiff $6,693.12 in attorney's fees, subject to any

 3       offset allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 — 590

 4       (2010). Payment of EAJA fees shall be sent to Plaintiff's attorney: David Oliver & Associates,

 5       2608 South 47th Street, Suite C, Tacoma, WA 98409. Pursuant to Ratiff, award shall be payable

 6       to Plaintiff's attorneys, David Oliver & Associates, if the Commissioner confirms that Plaintiff

 7       owes no debt to the Government through the Federal Treasury Offset program.

 8               For the foregoing reasons, Plaintiff's motion for attorney fees is GRANTED;

 9               DATED this 8th day of December, 2020.

10

11
                                                            Richard A. Jones
12                                                          United States District Judge
13       Presented by:
14

15       S/David P. OLIVER
         David P. Oliver,
16       Attorney for Plaintiff

17

18

19

20

21

22

23

24

25
                                                                     David Oliver & Associates
                                                                     2608 South 47th Street, Suite C
         ORDER FOR EAJA FEES - 2                                     Tacoma, WA 98409
                                                                     (253) 472-4357
                                                                     david@sslawyer.org
